Citation Nr: 0702661	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-17 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
December 1974 and from March 1981 to April 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that declined to reopen the claim for service 
connection for PTSD. 

The veteran provided testimony to the undersigned Acting 
Veterans Law Judge via videoconference hearing in August 
2006.  A copy of the transcript has been associated with the 
file.  The transcript reflects that the record was to be held 
open for a period of 30 days to provide the veteran with the 
opportunity to submit additional evidence.  In this regard, 
the Board received additional evidence from the veteran 
(through her representative) in September 2006 and November 
2006.  She also submitted a waiver of initial RO review of 
the new evidence.  The evidence will therefore be considered 
in this decision.  38 C.F.R. § 20.1304 (2006).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in October 2000, the Board denied 
service connection for PTSD based on the finding that there 
was insufficient evidence establishing a current diagnosis of 
PTSD.

2.  The evidence received since the October 2000 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for PTSD.

CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that she suffers from PTSD due to 
stressors that occurred during her active military service.  
She claims that she was the victim of a personal (sexual) 
assault during her first period of active service.  During 
her second period of active service, she states that she 
witnessed the death of a civilian (construction worker for 
the U.S. Army Corps of Engineers) when he got caught in a 
drilling rig.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2006).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The veteran filed her claim to reopen in January 2003.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant, of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

While the RO ultimately reopened the veteran's claim for 
service connection for PTSD and considered the claim on a de 
novo basis, the Board is not bound by that determination and 
is, in fact, required to conduct an independent new and 
material evidence analysis in claims involving final rating 
decisions.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In this regard, using the guidelines noted above, the 
Board finds that the veteran has submitted new and material 
evidence.  The claim concerning entitlement to service 
connection for PTSD will be reopened.  

The Board denied service connection for PTSD in an October 
2000 decision, which is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  In that decision, the 
Board determined that the veteran had failed to submit 
sufficient medical evidence showing a current diagnosis of 
PTSD.  The Board acknowledged that the record included a 
single diagnosis of PTSD in a VA outpatient report.  However, 
the Board held that the preponderance of the evidence did not 
support a diagnosis of PTSD.  Reference was made to numerous 
VA inpatient and outpatient records and reports of VA and 
non-VA psychiatric examinations, which in many instances 
specifically determined that a diagnosis of PTSD was not in 
order.  

The evidence received by VA after the October 2000 Board 
decision includes outpatient records from the New Orleans VA 
Medical Center (VAMC) dated between December 2001 and August 
2006 showing that the veteran has been diagnosed as having 
PTSD and is receiving active treatment for the same.  Some of 
those records loosely associate the veteran's PTSD to her 
purported in-service stressors.  A July 2004 statement from 
her treating psychologist indicates that the veteran's mental 
health treatment is for PTSD as well as bipolar mood 
disorder.  This evidence is presumed credible to the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi.

The aforementioned evidence (VA treatment records) is not 
cumulative or redundant of the evidence previously of record, 
since it provides current/recent medical evidence of a 
diagnosis of PTSD.  This evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The newly submitted VA treatment records are 
therefore new and material; consequently, the claim for 
service connection for PTSD is reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for PTSD and a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for PTSD is 
granted.


REMAND

The Board observes that VA examinations conducted in August 
1992 and June 1998 specifically determined that the veteran 
did not meet the diagnostic criteria for a diagnosis of PTSD.  
However, as noted above, outpatient records from the New 
Orleans VAMC show that the veteran has a current diagnosis of 
PTSD and that she is receiving active treatment for the same.  
None of those records, however, include any reference to 
tests used to establish the diagnosis of PTSD.  The records 
also show that the veteran has been diagnosed as having 
bipolar mood disorder.  In other words, there remains some 
question as to the true nature of the veteran's current 
psychiatric disability.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine whether or not the veteran suffers from 
PTSD and, if so, whether her PTSD is etiologically related to 
a verified in service stressor.  

With respect to her claimed stressors, the veteran alleges 
that she witnessed the death of a construction worker for the 
U.S. Army Corps of Engineers when he got caught in a drilling 
rig.  Her recollection of the incident has remained 
consistent since she first referenced it at an August 1984 VA 
examination.  She has also submitted evidence (newspaper 
articles and obituaries) that establish that an individual 
was killed in February 1982 when he fell into a hole while a 
drilling rig was in operation.  The incident occurred at 
Goodfellow Air Force Base (AFB).  Service medical records 
document the veteran was stationed at Goodfellow AFB at that 
time.  Moreover, the veteran submitted an affidavit, executed 
in February 1995, from a fellow service member who recalled 
the accident and the veteran's presence at the base at that 
time.  He also indicated that he did not witness the veteran 
being present at the accident scene.  However, he stated that 
she had discussed the accident with him shortly after it had 
occurred, and that she had indicated that she was in close 
proximity (50 feet) when it happened.  The Court has held in 
Suozzi v. Brown, 10 Vet. App. 307 (1997) that an appellant 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure, and 
that corroboration of every detail is not required.  See also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In view of 
the foregoing, the Board finds the allegations pertaining to 
this stressor to be credible and sufficiently verified.

The veteran's second purported stressor involves the claim of 
being the victim of a personal attack that occurred during 
her first period of active service.  Her recollection of the 
attack/incident has been inconsistent.  She has blamed at 
least seven individuals for the attack over the years.  The 
Board therefore does not find this stressor to be verifiable 
at this juncture.  The veteran should be permitted the 
opportunity to submit evidence that would serve to verify her 
claim.  A development letter in accordance with 38 C.F.R. § 
3.304(f)(3), the regulation regarding claims based on 
personal assault and the method of developing such cases, 
should be sent to the veteran.  See also M21-1, Part III, 
5.14, and Part VI, 11.37; and VBA Training Letter 05-04.

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development:

1.  Obtain the veteran's complete medical 
file from the New Orleans VAMC since 
August 2006 and associate it with the 
claims folders.

2.  Contact the veteran and notify her of 
the opportunity to furnish or to advise 
VA of the potential source or sources of 
evidence, other than her service records, 
or evidence of behavioral changes that 
might constitute credible supporting 
evidence of her purported in-service 
stressor (personal assault).  Specific 
examples of corroborating alternative 
evidence should be provided.

3.  Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was the victim of a personal 
(sexual) assault in service.  In reaching 
this determination, address any 
credibility questions raised by the 
record.

4.  Next, arrange for the veteran to be 
afforded a VA psychiatric examination.  
The claims folders, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed.  Any 
indicated studies should be performed.

It must be specified for the examiner the 
stressor or stressors that are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  At this time, only the 
veteran's stressor of witnessing the 
death of a construction worker for the 
U.S. Army Corps of Engineers when he got 
caught in a drilling rig has been 
established.  The examination report 
should reflect review of pertinent 
material in the claims folder.  

The examiner should be requested to 
identify all currently manifested 
psychiatric disorders.  If a diagnosis of 
PTSD is made, the examiner should specify 
each stressor deemed of sufficient 
gravity to produce PTSD.  In arriving at 
this opinion, the examiner should provide 
a rationale for the opinions expressed.  
If an opinion cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

5.  Following completion of the 
foregoing, readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and allowed an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


